Exhibit 99.3 Third Quarter Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) Third Quarter 2012 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on pages 13-15 of this Supplement, in the Company’s 2011 Annual Report to Shareholders, in its 2011 Annual Report on Form 10-K, in its Quarterly Reports on Form 10-Q for the quarters ended March 31, 2012 and June 30, 2012 and in other reports on file with the Securities and Exchange Commission. In addition, certain calculations included within this supplement constitute non-GAAP financial measures and may differ from the calculations of similarly titled measures by other companies. AMERICAN EXPRESS COMPANY THIRD QUARTER 2012 OVERVIEW FINANCIAL RESULTS · Third quarter diluted EPS attributable to common shareholders of $1.09 increased 6% from $1.03 a year ago.Total revenues net of interest expense increased 4%. Total revenues net of interest expense on an FX adjusted basis, a non-GAAP measure, increased 5%.1Return on average equity (“ROE”) was 26.3%. BUSINESS METRICS · Compared with the third quarter of 2011: - Worldwide billed business of $220.1B increased 6%.Adjusted for the impact of changes in foreign exchange rates, worldwide billings grew 8%.1 - Worldwide cardmember loan balances of $61.8B increased 6% from $58.2B a year ago, reflecting higher cardmember spending levels.Average cardmember loans grew 4% compared to Q3’11 - Worldwide credit performance, which was excellent in the first half of the year, showed continued improvement, as the worldwide lending net write-off rate declined to 1.9% from 2.2% in Q2’12 and 2.6% in Q3’11. Percentage Increase/(Decrease) Assuming No Changes in Quarters Ended September 30, Percentage Inc/(Dec) Foreign Exchange Rates1 Card billed business2(billions): United States $ $ 8 % Outside the United States 3 8 % Total $ $ 6 8 Total cards-in-force (millions): United States 3 Outside the United States 9 Total 6 Basic cards-in-force(millions): United States 3 Outside the United States 9 Total 6 Average basic cardmember spending3 (dollars): United States $ $ 6 Outside the United States $ $ (1 ) 3 Total $ $ 4 5 1 As reported in this Earnings Supplement, FX adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended September 30, 2012 apply to the period(s) against which such results are being compared).The Company believes the presentation of information on an FX adjusted basis is helpful to investors by making it easier to compare the Company’s performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. 2 For additional information about discount rate calculations and billed business, please refer to the Third Quarter 2012 Earnings Release, American Express Company Selected Statistical page. 3 Proprietary card activity only. 1 AMERICAN EXPRESS COMPANY THIRD QUARTER 2012 OVERVIEW Additional Billed Business Statistics: Percentage Increase/(Decrease) Percentage AssumingNoChangesin Increase/(Decrease) ForeignExchangeRates4 Worldwide5 Total Billed Business 6
